Judgment in so far as it dismisses plaintiff’s complaint as against defendants Schwartz reversed on the law and the facts, without costs, and judgment directed for plaintiff and against said defendants in the sum of $3,798.91, with costs. This court is of opinion that a contract for the construction of additional work, as shown by the amended plans, was entered into on a cost plus twelve and one-half per cent basis, and that plaintiff should be allowed the sum of $1,417.66, representing the balance due on the original contract, and the following allowances on extra work in accordance with the modified contract, namely, steel, $450; glass, $300; plumbing, $600; carpentry, wrecking, beams, etc., $1,000; concrete, $25; metal ceiling, $100; masonry, $550; electrician, $225; rubbish, $200; superintendence at twelve and one-half per cent, $431.25.; making a total of $5,298.91, as against which, and by way of offset for omissions and defects, defendants Schwartz are credited with the sum of $1,500. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Lazansky, P. J., Young, Hagarty, Carswell and Seudder, JJ., concur. Settle order on notice.